Citation Nr: 1603342	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-21 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for ischemic heart disease, status post percutaneous transluminal coronary angioplasty (heart disability). 

2.  Entitlement to special monthly compensation (SMC) due to the regular need for the aid and attendance. 

3.  Entitlement to an effective date prior to March 31, 2010 for SMC at the housebound rate. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and D.G. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to November 1970.

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (RO).

In a December 2010 rating decision, the RO awarded service connection for heart disability and assigned a 30 percent evaluation, effective from March 31, 2010 (the date of claim).  The Veteran has appealed the assigned evaluation.  By the way of an August 2013 rating decision, the RO increased the assigned evaluation to 60 percent, effective from March 31, 2010.  As the increase does not represent the maximum benefit allowed by law, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2015, the Veteran and his wife testified before the undersigned Board member on the issue of increased rating for heart disability only.  The Board hearing was held via videoconference capabilities from the RO.  Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).  A copy of the hearing transcript has been associated with the claims folder.  In addition, the Veteran submitted additional evidence, with a waiver of initial consideration by the RO, in support of his increased rating claim.  See 38 C.F.R. § 20.1304 (2015).

During the Board hearing, the Veteran specifically requested consideration of a higher rate of SMC based on the need for aid and attendance from other in conjunction with his increased rating claim.  See November 2015 hearing transcript, page 19.  Although this claim was previously denied in an unappealed October 2014 rating decision, the Board will infer issue of entitlement to SMC due to the need for the regular aid and attendance, and it is included on appeal with the increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

Also, in the August 2013 rating decision, the RO awarded entitlement to SMC based on housebound status, effective from March 31, 2010.  The Veteran appealed the assigned effective date.  He was issued a May 2015 statement of the case (SOC) and he timely filed a substantive appeal, VA Form-9, on which he indicated his desire to testify before a member of the Board on the issue of an earlier effective date.  

The issues of entitlement to an earlier effective date for the award of SMC at housebound rate, and entitlement to SMC based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 28, 2015, the Veteran's heart disability was manifested by left ventricular dysfunction with an ejection fraction of 50 percent; congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, have not been shown. 

2.  Beginning on October 28, 2015, the competent evidence of record shows that the Veteran's heart disability has been manifested by congestive heart failure. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent, prior to October 28, 2015, for heart disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for a total, 100 percent, evaluation from October 28, 2015, and not earlier, for heart disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The record reflects that the Veteran was given VCAA notice by an April 2010 notice.  Based on the notices that were provided by the RO, a reasonable person would be expected to understand what was required to substantiate the appeal for a higher rating.  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, when, as here, VA has granted service connection and assigned an initial disability rating and effective date, the service connection claim has been proven, thereby making unnecessary the provision of additional notice.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a benefits claim, unless there is no reasonable possibility that such assistance would help substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, the record includes service treatment records, and VA and private treatment records, as well as testimony and statements of the Veteran and his wife.

The Veteran underwent a VA medical examination for heart disability in June 2010.  The report states that VA examiner was able to review the Veteran's VA treatment and medical records in conjunction with the examination report, but the actual claims folder was unavailable.  The Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.  As sufficient information was provided to allow the Board to render an informed determination in accordance with the applicable criteria, the examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that a review of the private medical evidence of record demonstrates that the Veteran's heart disability has worsened since the June 2010 VA examination.  As discussed below, the Board finds that the medical evidence of a record demonstrates that the severity of the Veteran's disability has increased to supports the assignment of a total, 100 percent, evaluation, effective from October 28, 2015.  Given the award of the full benefit sought as of that date, another examination is also not warranted.  Another examination to merely reflect his current complaints is not necessary, and would only delay adjudication, place an additional burden on VA, and would not benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran has also had an opportunity to testify at a personal hearing before an Acting Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ fully explained the issue of increased rating for heart disability on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's heart disability is currently rated as 60 percent disabling under Diagnostic Code 7005.  See 38 C.F.R. § 4.104. 

Under Diagnostic Code 7005, a 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LVEF of less than 30 percent.  38 C.F.R. § 4.104.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran filed his claim for service connection for heart disability on March 31, 2010.  A review of the Veteran's VA treatment records dated prior to the date of his claim reflected a diagnosis of coronary artery disease and it was noted he had undergone an angioplasty in 2005. 

The Veteran was afforded a VA examination in June 2010 in conjunction with his claim.  In the examination report, the VA examiner recorded the Veteran's medical history of coronary artery disease and angioplasty in 2005 due to 90 percent blockage.  The Veteran complained of angina, fatigue, and dyspnea with moderate exertion, as well as symptoms of dizziness about once or twice a month.  The VA examiner noted that the Veteran did not experience congestive heart failure.  Based on the Veteran's examination, the VA examiner concluded that the Veteran had a workload of 10 METs that result in symptoms of dyspnea, fatigue and angina.  It was noted that the Veteran was unable to perform an EKG due to physical condition associated with a motor vehicle accident.  It was noted that a May 2010 ECHO revealed findings of left ventricular dysfunction with ejection function (LVEF) of 50 to 55 percent, and his prior EKG was normal.  The VA examiner noted that the Veteran reported that his heart disability did not impact his employment as he was retired, and he denied that his heart disability impacted his activities of daily living.  A diagnosis of ischemic heart disease, status post percutaneous transluminal coronary angioplasty, was given. 
Subsequent VA treatment records reflect negative screening for congestive heart failure in January 2012, October 2012, May 2013, December 2013, and April 2014. 

A review of the Veteran's private treatment records dated from 2011 to 2014 show that he consistently complained of chest pain, shortness of breath, and dyspnea on exertion.  A July 2011 private treatment record noted diagnosis of coronary artery disease and LVEF of 50 percent post stress, and a March 2014 private treatment record noted LVEF of 59 to 69 percent. 

An October 28, 2015 private treatment record shows that the Veteran presented with complaints of worsening symptoms, such increased shortness of breath and symptoms of dyspnea while at rest.  Clinical evaluation revealed the Veteran had a very loud systolic murmur.  ECHO revealed findings of LVEF of 55 percent post stress.  In an October 28, 2015 private medical statement, the Veteran's treating cardiologist noted that the Veteran had a history of coronary artery disease and he now suffers from congestive heart failure. 

Based on a review of the evidence of record, the Board finds that the competent medical evidence does not support the assignment of an evaluation in excess of 60 percent prior to October 28, 2015 under Diagnostic Code 7005.  However, as of October 28, 2015, the Veteran's disability worsened so as to support the assignment of a total, 100 percent, evaluation under Diagnostic Code 7005.  Accordingly, staged ratings are warranted during the appeal period.  

Prior to October 28, 2015

A review of the evidence does not show that an evaluation in excess of 60 percent for heart disability is warranted under Diagnostic Code 7005 prior to October 28, 2015.  As noted above, a higher rating of 100 percent is warranted when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a LVEF of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

Here, during the period prior to October 28, 2015, there is simply no evidence showing diagnosis of congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness or syncope.  Further, the lowest LVEF shown in the Veteran's treatment records is 50 percent.  As there is no evidence of congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent, a rating in excess of 60 percent under Diagnostic Code 7005 is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board acknowledges the Veteran's argument that he has been prescribed various medications to treat his service-connected heart disability. While this may be true, a higher rating under the applicable diagnostic code requires congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent.  The fact that the Veteran has been prescribed medication to treat his heart disability, alone, is not a sufficient basis upon which to grant an increased rating under Diagnostic Code 7005.  As the Veteran has not shown any of the criteria necessary for an increased rating prior to October 28, 2015 under Diagnostic Code 7005 must be denied.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected heart disability prior to October 28, 2015.  The Veteran's disability is manifested by decreased workload and a lowered LVEF, but without evidence of congestive heart failure.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Beginning on October 28, 2015

As of October 28, 2015, the competent medical evidence of record demonstrates that the Veteran's heart disability has worsened, and is now manifested by congestive heart failure.  This medical evidence is sufficient to support the assignment of a total, 100 percent, evaluation under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  Congestive heart failure is one of the criterion needed for assigning a 100 percent rating under Diagnostic Code 7005.  

Based on the above and upon granting the benefit of the doubt, the Board finds that an increased rating to 100 percent is warranted for the service connected coronary artery disease beginning October 28, 2015.  This is the maximum benefit allowable for this disability.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board has also considered the application of a total disability rating due to individual unemployability in conjunction with the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran is service-connected for post-traumatic stress disorder (PTSD), currently evaluated 100 percent disabling, effective since February 12, 2004, and he has been already been awarded the Veteran special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), March 31, 2010.  Therefore, the Veteran's benefits have already been maximized during the pending of the appeal, and evaluation of TDIU is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 


ORDER

Entitlement to an evaluation in excess of 60 percent prior to October 28, 2015 for heart disability is denied.

Entitlement to a total, 100 percent evaluation, effective from October 28, 2015, and not earlier, for heart disability is granted.


REMAND

As noted above, the claim for entitlement to SMC based on need for aid and attendance has been inferred by the record with the claim for increased rating; however, further development is required prior to adjudication of the issue.  The medical evidence of record demonstrates that the severity of the Veteran's service-connected heart disability worsened.  The Veteran should be afforded a VA examination to assess whether his service-connected disabilities render him in need of the regular aid and attendance of another person.

With respect to his earlier effective date claim for award of SMC based on housebound status, on his May 2015 VA Form 9, the Veteran indicate his desire to testify before a member of Board at the RO (or Travel Board hearing).  The Veteran has not yet been afforded a Board hearing on this particular issue.  On remand, a Travel Board hearing should be scheduled regarding this issue.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and schedule him for a Travel Board hearing at the RO on the issue of entitlement to an earlier effective date for award of SMC based on housebound status.  After the hearing is conducted, or the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claim file is to be returned to the Board for appellate review. 
 
2.  Update the claims folder with the Veteran's VA treatment records.

3. Seek the Veteran for assistance in identifying and obtaining any other private records of pertinent medical treatment that are not yet on file.

4.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful

5. After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA aid and attendance examination.  All indicated tests and studies shall be conducted. The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall provide an evaluation as to the extent to which the Veteran's service-connected disabilities impact his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as: the Veteran's ability or inability to dress or undress himself or to keep himself ordinarily clean and presentable; the Veteran's ability or inability to feed himself; the Veteran's ability or inability to attend to the wants of nature; any need of adjustment of any special prosthetic or orthopedic appliance; and any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning his need for aid and attendance.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. The examiner must provide reasons for any opinion given.

6. Thereafter, review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal, and if any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


